DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note: Shortened Statutory Period
Please note that the shortened statutory period (SSP) for reply is set to expire 2 (TWO) months from the mailing date of this communication since the instant action is a Requirement for Restriction/Election.
Status of Claims
Claims 1 – 33 are subject to restriction and/or election requirement.

Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species 1A, drawn to metal-containing grains that contain metal alloy NdFeB, classified in CPC H01F 1/057, as exemplified in the sole example in the instant specification, Example 1, [00167]-[00169], Fig. 7-9.
Species 1B, drawn to metal-containing grains that contain metal alloy FeCoCr, classified in CPC H01F 1/055, as recited in specification [00110]).
Species 1C, drawn to metal-containing grains that contain metal alloy FeAlNiCo, classified in CPC C22C 38/105, as recited in specification [00110].
Species 1D, drawn to metal-containing grains that contain metal alloy SmCo, classified in CPC H01F 1/055, as recited in specification [00110].
Species 1E, drawn to metal-containing grains that contain metal alloy Dy2O3, classified in CPC H01F 41/0293, as recited in specification [00110].
Species 1F, drawn to metal-containing grains that contain metal alloy SrRuO3, classified in CPC H01F 41/0273, as recited in specification [00110])
Species 2A, drawn to an additively manufactured permanent-magnet structure, classified in CPC H01F 7/021 (ex. paragraph [0034], [0055], claim 30).
Species 2B, drawn to a welded permanent-magnet structure, classified in CPC H02K 1/28, as recited in specification sole example in the instant specification, Example 1, [00167]-[00169], Fig. 7-9, claim 31.

Species 3A, drawn to a permanent-magnet structure contained within a Halbach array, classified in CPC H02K 1/2783. (ex. paragraph [0009], [0032], claim 29).
Species 3B, drawn to a permanent-magnet structure contained within a solid bulk magnet, classified in CPC H01F 7/00 (ex. paragraph [0034], [0161], claim 32).
Species 3C, drawn to a permanent-magnet structure contained within a porous magnet, classified in CPC C22C 2001/087 (ex. paragraph [0034], [00161], claim 33).

The species are independent or distinct because: 
Species 1A-1F represent various metal alloys and are distinct from each other as the metal alloys of species 1A, 1B, 1C, 1D, 1E and 1F are NdFeB, FeCoCr, FeAlNiCo, SmCo, Dy2O3, and SrRuO3, respectively. For example, NdFeB is an alloy with that is based on Nd while FeCoCr and FeAlNiCo are Fe based alloys with significant compositional differences between them. Further, these three are different from the last three species and all six of them have distinct from each other as each of them have distinct compositional requirements. In addition, these species are not obvious variants of each other based on the current record.
Regarding Species 2A and 2B, species 2A requires an additively manufactured permanent-magnet structure while species 2B requires it be a welded permanent-magnet structure. These structures made via completely different methods and therefore are distinct from each other. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 3-28 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from each of 1A-1F, 2A-2B, and 3A-3C, respectively, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571) 272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733